
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


    CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.P.R. §§200.80(b)4 AND 240.24b-2


COLLABORATION AND CO-DEVELOPMENT AGREEMENT


    THIS COLLABORATION AND CO-DEVELOPMENT AGREEMENT ("Agreement") is made and
entered into effective as of November 16, 2001 (the "Effective Date"), by and
among ONCOGENEX TECHNOLOGIES INC., having offices at Suite 400, 609 - 14th
Street N.W., Calgary, Alberta T2N 2A1 ("OncoGenex") and ISIS
PHARMACEUTICALS, INC., having principal offices at 2292 Faraday Avenue, Carlsbad
CA 92008 ("Isis"). OncoGenex and Isis each may be referred to herein
individually as a "Party," or collectively as the "Parties."

    WHEREAS, Isis and OncoGenex wish to establish a relationship to co-develop
and commercialize an antisense compound targeted to Clusterin, on the terms set
forth below;

    NOW, THEREFORE, the Parties do hereby agree as follows:


ARTICLE 1—DEFINITIONS


    Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings set forth in Appendix 1.


ARTICLE 2—
SCOPE OF COLLABORATION; COLLABORATION ACTIVITIES


    Section 2.1  Scope of Collaboration.  The Parties have entered into this
collaboration (the "Collaboration") to jointly develop and commercialize the
Product as set forth in this Agreement.

    Section 2.2  Collaboration Activities.  

    2.2.1  General.  The Parties will use Commercially Reasonable Efforts to
conduct their respective Collaboration Activities in accordance with this
Agreement, and in accordance with the Initial Project Plan and any future
Project Plans. Each Party will perform, or cause to be performed, its
Collaboration Activities in good scientific manner, and in compliance in all
material respects with all Applicable Law and will use best efforts to
(a) research, develop, manufacture, file for Regulatory Approval and
commercialize the Product, (b) perform the work of each Project Plan with the
view to achieving the objectives of such Project Plan efficiently and
expeditiously by allocating sufficient time, effort, equipment and skilled
personnel to complete such activities successfully and promptly, and
(c) cooperate fully with the other Party to achieve the goals of the
Collaboration.

    2.2.2  Collaboration Exclusivity.  During the Term of this Agreement,
neither Party will engage, on behalf of itself or any other party, in the
development or commercialization of antisense compounds targeted to Clusterin
other than as provided in this Agreement.

    Section 2.3  Initial Project Plan.  

    2.3.1  Goals of Initial Project Plan.  The Initial Project Plan will be
directed to completing Trial 1 and Trial 2, as set forth in Appendix 2.3.1. The
Parties' responsibilities for Collaboration Activities for the Initial Project
Plan are set forth in Appendix 2.3.1. Collaboration Activities for the Initial
Project Plan will be funded as set forth in Appendix 2.3.1.

*CONFIDENTIAL TREATMENT REQUESTED

1

--------------------------------------------------------------------------------

    2.3.2  Changes to Initial Project Plan.  Any changes to the Initial Project
Plan requiring the performance of additional activities will require the prior
written approval of both Parties and will be funded [***] by OncoGenex and [***]
by Isis, unless otherwise agreed by the Parties. Any such changes to the Initial
Project Plan will include a budget covering any additional activities.

    2.3.3  Licensing of Product.  The Product will not be sublicensed to any
Third Party prior to completion of the Initial Project Plan, without mutual
agreement of the Parties in writing.

    2.3.4  Discontinued Performance by OncoGenex.  If OncoGenex elects during
performance of the Initial Project Plan to discontinue its participation in the
Collaboration, Isis may continue the development and commercialization of the
Product independently of OncoGenex. Upon discontinuation of performance of the
Initial Project Plan by OncoGenex, Isis will retain any licenses granted in
Section 4.1, including the right to sublicense as provided in that section. Isis
will pay OncoGenex a royalty equal to [***] of Net Sales of the Product for the
life of the Product. In addition, Isis will pay OncoGenex any applicable Third
Party Payments. OncoGenex will transfer to Isis all information relating to the
Product as may be necessary to enable Isis to practice the licenses granted in
Section 4.1, including, but not limited to, summaries of clinical trials, rights
to all foreign-equivalent INDs and NDAs filed with respect to the Product in
such country and all drug dossiers and master files with respect thereto.
OncoGenex will have no further expense obligations under this Agreement.

    2.3.5  Discontinued Performance by Isis.  If Isis elects during performance
of the Initial Project Plan to discontinue its participation in the
Collaboration, OncoGenex may continue the development and commercialization of
the Product independently of Isis. Upon discontinuation of performance of the
Initial Project Plan by Isis, OncoGenex will retain any licenses granted in
Section 4.1, including the right to sublicense as provided in that section.
OncoGenex will pay Isis a royalty equal to [***] of Net Sales of the Product for
the life of the Product. In addition, OncoGenex will pay Isis any applicable
Third Party Payments. Isis will transfer to OncoGenex all information relating
to the Product as may be necessary to enable OncoGenex to practice the licenses
granted in Section 4.1, including, but not limited to, summaries of clinical
trials, rights to all foreign-equivalent INDs and NDAs filed with respect to the
Product in such country and all drug dossiers and master files with respect
thereto. Isis will have no further expense obligations under this Agreement.

    Section 2.4  Future Collaboration Activities.  

    2.4.1  Proportionate Share.  After completion of the Initial Project Plan,
the Proportionate Share of OncoGenex and Isis will be [***] and [***]
respectively.

    2.4.2  Future Project Plans.  Ninety days prior to estimated completion of
the Initial Project Plan, and 90 days prior to estimated completion of each
subsequent Project Plan, the Operating Committee will establish a new Project
Plan for the next stage of development of the Product. Upon written acceptance
of a new Project Plan by each of the Parties, such Project Plan will be appended
to this Agreement. Each new Project Plan will include a budget for the
Collaboration Activities to complete such Project Plan, and provisions for the
Parties to fund the Collaboration Activities according to their Proportionate
Share.

    2.4.3  Third Party or Unilateral Product Development.  If the Parties cannot
agree to the terms of a new Project Plan, the Parties will negotiate in good
faith for one Party to unilaterally develop the Product, or will agree to
jointly sub-license the Product to a Third Party. If the Parties cannot reach
agreement regarding the principal terms for unilateral development or
sub-licensing of the Product within 120 days of beginning negotiations, the
Parties will refer the matter to dispute resolution according to the procedures
set forth in Section 12.6.

2

--------------------------------------------------------------------------------

    2.4.4  Licensing of Product.  

    (a) No Third Party negotiations will be undertaken in respect of the Product
by either Party unless agreed to by each of the Parties. The Party that
introduces the Third Party to such negotiations will continue as the negotiating
lead.

    (b) Net Licensing Revenue received as a result of a licensing or other
collaboration agreement with a Third Party will be shared by the Parties in
accordance with Article 5.

    2.4.5  Manufacturing of the Product.  With respect to clinical and
commercial supplies of the Product for the performance of future Project Plans,
the Operating Committee will use its best efforts to enter into a supply
agreement with the supplier that is best able to meet the Parties' requirements,
taking into consideration such factors as price, timing, quality, capacity,
quantity, reliability and reputation. Such supplier may be either a Third Party
or one of the Parties.


ARTICLE 3—
OPERATION OF THE COLLABORATION


    Section 3.1  Operating Committee.  

    3.1.1  Formation of Operating Committee.  The Parties will establish a joint
committee (the "Operating Committee"), which will oversee the Collaboration and
development and commercialization activities as described hereunder. Each of
OncoGenex and Isis will appoint 2 representatives with the requisite experience
and seniority to enable them to fulfill the obligations of the Operating
Committee with respect to the Collaboration. Additional representatives of each
Party will be free to attend the Operating Committee meetings, but not to vote.
From time to time, OncoGenex and Isis each may substitute any of its
representatives to the Operating Committee with notice to the other Party and to
the members of the Operating Committee. Each Party will ensure that each member
of the Operating Committee is bound by the obligations of confidence in
accordance with Article 6.

    3.1.2  Operating Committee Responsibilities.  The Operating Committee will,
in addition to its other responsibilities described in this Agreement:
(a) periodically review the Project Plan from a strategic and scientific
perspective, and present opinions to the Parties; (b) make changes to Project
Plans as it deems necessary to accomplish the purpose of the Collaboration, and,
recommend to the Parties allocation of responsibilities for Collaboration
Activities between OncoGenex and Isis necessary to implement the Project Plans,
taking into consideration the Parties' relevant expertise and available
resources and relevant Project Plans and budgets; (c) prioritize for the Parties
the research, development, manufacturing and commercialization activities with
respect to the Product; (d) attempt to resolve any disagreements between the
Parties with respect to the research conducted under the Collaboration;
(e) monitor, at least on a quarterly basis, Collaboration Activities conducted
and expenses incurred sufficient to insure that progress and expense
contribution are in accordance with Project Plan; and (f) take such other
actions as are set forth in this Agreement or as the Parties may mutually agree.

    3.1.3  Procedural Rules for the Operating Committee.  

    (a)  Generally.  Except as explicitly set forth in this Agreement, the
Operating Committee will establish its own procedural rules for its operation.

    (b)  Voting.  The Operating Committee will take action by unanimous
agreement of the members of the Operating Committee. In the event that unanimous
agreement cannot be achieved within 20 days, the matter will be resolved
according to the procedures set forth in Section 3.2.

    Section 3.2  Dispute Resolution.  Any dispute that may arise relating to the
terms of this Agreement or the activities of the Parties hereunder will be
brought to the attention of the Operating Committee, which will attempt in good
faith to achieve a resolution. Either Party may convene a

3

--------------------------------------------------------------------------------

special meeting of the Operating Committee for the purpose of resolving
disputes. If the Operating Committee is unable to resolve such a dispute within
20 days of the first presentation of such dispute to the Operating Committee,
such dispute will be referred to the Chief Executive Officers of each of the
Parties (or their respective designees) who will use their good faith efforts to
mutually agree upon the resolution of the dispute. If any dispute is not
resolved by the Chief Executive Officers of the Parties (or their designees)
within 30 days after such dispute is referred to them, then either Party will
have the right, with respect to a Party's interpretation of, or performance
under, this Agreement, to arbitrate such dispute in accordance with
Section 12.6.


ARTICLE 4—
GRANT OF RIGHTS


    Section 4.1  License Grants for Collaboration Activities.  

    4.1.1  Isis Grant.  Subject to the terms and conditions of this Agreement,
Isis hereby grants to OncoGenex (a) a co-exclusive (with Isis), worldwide,
fully-paid, royalty-free license, under the Joint Patents and Product-Specific
Technology Patents, and (b) a non-exclusive, worldwide, royalty-free license
under the Isis Core Technology Patents, both licenses solely to develop, make,
have made, use, sell, offer for sale, have sold and import the Product. The
license granted hereunder will be sublicensable only in connection with a
license of the Product to a Third Party in accordance with the terms of this
Agreement.

    4.1.2  OncoGenex Grant.  Subject to the terms and conditions of this
Agreement, including without limitation Section 4.2, OncoGenex hereby grants to
Isis a co-exclusive (with OncoGenex), worldwide, fully-paid, royalty-free
license, or sub-license, as the case may be, under the OncoGenex Product
Patents, the Joint Patents, and the Product-Specific Technology Patents, solely
to develop, make, have made, use, sell, offer for sale, have sold and import the
Product. The license granted hereunder will be sublicensable only in connection
with a license of the Product to a Third Party in accordance with the terms of
this Agreement.

    4.1.3  Isis Manufacturing Patents.  Isis will grant to OncoGenex or to a
Third Party manufacturer pursuant to Section 2.4.5 a non-exclusive, worldwide,
fully-paid, royalty-free license, under the Isis Manufacturing Patents to make
or have made the Product only upon a determination by the Operating Committee to
have OncoGenex or such Third Party manufacture the Product; or upon
discontinuance of performance by Isis and unilateral development of the Product
by OncoGenex under Section 2.3.5; or upon unilateral development of the Product
by OncoGenex or a Third Party sublicensee under Section 2.4.3; or upon
unilateral development of the Product by OncoGenex if Isis is found to be in
breach of this Agreement in accordance with Article 9 hereof.

    4.1.4  Improvements.  If any Improvement that is not Product-Specific
Technology is made during the Collaboration, the Parties will negotiate in good
faith regarding the use of any such Improvement in the Collaboration. If the
Parties agree to terms under which such Improvement will be used in the
Collaboration, the Party owning the Improvement will grant to the other Party a
license under the Improvement solely to develop, make, have made, use, sell,
offer for sale, have sold and import the Product. The license granted hereunder
will be sublicensable only in connection with a license of the Product to a
Third Party in accordance with the terms of this Agreement.

    Section 4.2  Pre-Existing Grants.  The Parties further acknowledge and agree
that pursuant to the [***] co-development letter of intent, OncoGenex has or
intends to grant an exclusive license under the OncoGenex Product Patents to
develop and commercialize a topical/intratumoral antisense compound designed to
interact with Clusterin and the Parties acknowledge that OncoGenex is free to do
so

4

--------------------------------------------------------------------------------

without breach of this Agreement. No rights to Isis Patent Rights, Joint
Technology, or Product-Specific Technology may be granted, expressly or implied,
by OncoGenex to [***]


ARTICLE 5—
FINANCIAL PROVISIONS


    Section 5.1  Payment by OncoGenex.  OncoGenex will pay [***] to Isis within
30 days of the Effective Date. Such payment will be for approximately [***] of
Product to support the [***]. All other expenses incurred by Isis in respect of
Isis' Collaboration Activities as set forth in the Initial Project Plan shall be
borne solely by Isis.

    Section 5.2  Licenses from Third Parties.  

    5.2.1  Third Party Payments.  OncoGenex acknowledges that Isis entered into
a license agreement with [***], and a license agreement with [***], under which
Isis is obligated to pay royalties and milestones on the Product. Isis
acknowledges that OncoGenex entered into a license agreement with University of
British Columbia dated November 1, 2001, under which OncoGenex is obligated to
make payments with respect to the Product. The Third Party Payments identified
in this Section 5.2.1 will be determined in accordance with the terms of the
referenced license agreements. In the event that either Party negotiates reduced
royalties or milestones with these Third Party licensors, the royalties and
milestones due under the original license agreements will still be paid to Isis
or OncoGenex as the case may be.

    Section 5.3  Product Licensing Revenue Allocation.  Licensing Revenue will
be allocated as follows: first, each Party will receive any Third Party Payments
owing to its licensors in respect of the Product, then each Party will receive
its Proportionate Share of the Net Licensing Revenue. In the event that one
Party receives all Licensing Revenue, then such receiving Party will distribute
the Licensing Revenue to the non-receiving Party in accordance with the
immediately preceding sentence within 15 days after receipt of such Licensing
Revenue.

    Section 5.4  Sharing of Third Party Payments.  During the Initial Project
Plan, each Party will be responsible for any Third Party Payments owing to its
licensors. Following completion of the Initial Project Plan, any Third Party
Payments owing in respect of the Product will be shared by the Parties according
to their Proportionate Share.

    Section 5.5  Revenue Sharing on Direct Sales.  The Party marketing the
Product will: first, subtract expenses from Revenues received from the Product;
second, pay or distribute Third Party Payments; and third, distribute the
remaining Revenue to the Parties according to their Proportionate Shares. The
Party marketing the Product will distribute Revenue within 30 days after the end
of each calendar quarter. In the event that expenses from marketing the Product
are greater than Revenues received, the Parties will divide such expenses that
are in excess of Revenues, according to their Proportionate Shares.

    Section 5.6  Payment Method.  Any amounts due to a Party hereunder will be
paid in Canadian dollars if paid to OncoGenex, and in U.S. dollars if paid to
Isis, by wire transfer in immediately available funds to an account designated
by the receiving Party. Any payments or portions thereof due hereunder which are
not paid on the date such payments are due under this Agreement will bear
interest at a rate equal to the lesser of the prime rate as published in The
Wall Street Journal, Eastern Edition, on the first day of each calendar quarter
in which such payments are overdue, plus two percent (2%), or the maximum rate
permitted by law, whichever is lower, calculated on the number of days such
payment is delinquent, compounded monthly.

    Section 5.7  Currency; Foreign Payments.  If any currency conversion will be
required in connection with any payment hereunder, such conversion will be made
by using the exchange rate for the purchase of U.S. dollars as published in The
Wall Street Journal, Eastern Edition, or for the

5

--------------------------------------------------------------------------------

purchase of Canadian dollars as published by the Royal Bank of Canada, on the
last business day of the calendar quarter to which such payments relate. If at
any time legal restrictions prevent the prompt remittance of any payments in any
jurisdiction, the applicable Party may notify the other and make such payments
by depositing the amount thereof in local currency in a bank account or other
depository in such country in the name of the receiving Party or its designee,
and such Party will have no further obligations under this Agreement with
respect thereto.

    Section 5.8  Taxes.  A Party may deduct from any amounts it is required to
pay to the other Party pursuant to this Agreement an amount equal to that
withheld for or due on account of any taxes (other than taxes imposed on or
measured by net income) or similar governmental charge imposed on the receiving
Party by a jurisdiction of the paying Party ("Withholding Taxes"). The paying
Party will provide the receiving Party a certificate evidencing payment of any
Withholding Taxes hereunder within 30 days of such payment and will reasonably
assist the receiving Party, at the receiving Party's expense, to obtain the
benefit of any applicable tax treaty.

    Section 5.9  Records Retention; Audit.  

    5.9.1  Regulatory Records.  With respect to the subject matter of this
Agreement, each Party will maintain, or cause to be maintained, records of its
respective research, development, manufacturing and commercialization
activities, including all Regulatory Documentation, in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes, which
will be complete and accurate and will fully and properly reflect all work done
and results achieved in the performance of such activities. All Regulatory
Documentation will be retained for a period as may be required by Applicable
Law. Each Party will have the right, during normal business hours and upon
reasonable notice, to inspect and copy any such records.

    5.9.2  Record Retention.  Each Party will maintain (and will ensure that its
sublicensees will maintain) complete and accurate books, records and accounts
that fairly reflect (a) their respective costs and expenses reimbursable or
otherwise shared by the Parties hereunder (collectively, the "Collaboration
Expenses"), and (b) Revenue with respect to the Product, in each case in
sufficient detail to confirm the accuracy of any payments required hereunder and
in accordance with GAAP, which books, records and accounts will be retained by
such party until the later of (i) 3 years after the end of the period to which
such books, records and accounts pertain, and (ii) the expiration of the
applicable tax statute of limitations (or any extensions thereof), or for such
longer period as may be required by Applicable Law.

    5.9.3  Audit.  Each Party will have the right to have an independent
certified public accounting firm of nationally recognized standing, reasonably
acceptable to the audited Party, have access during normal business hours, and
upon reasonable prior written notice, to such of the records of the other Party
(and its sublicensees) as may be reasonably necessary to verify the accuracy of
Collaboration Expenses or Revenues, as applicable, for any calendar quarter or
calendar year ending not more than 24 months prior to the date of such request;
provided, however, that neither Party will have the right to conduct more than
one such audit in any Calendar Year except as provided below. The requesting
Party shall bear the cost of such audit unless the audit reveals a variance of
more than 5% from the reported results, in which case the audited Party shall
bear the cost of the audit. The requesting Party will have the right to audit
previous years, if such years have not been previously audited, if the audit
reveals a variance of more than 5% from the reported results. The requesting
Party will bear the cost of such previous year audits unless such audits reveal
a variance of more than 5%. The results of such accounting firm shall be final
and binding upon the Parties, absent manifest error.

    5.9.4  Payment of Additional Amounts.  If, based on the results of such
audit, additional payments are owed by the audited Party under this Agreement,
the audited Party will make such

6

--------------------------------------------------------------------------------

additional payments, with interest from the date originally due at the rate of
1% per month, within 60 days after the date on which such accounting firm's
written report is delivered to such Party.

    5.9.5  Confidentiality.  The auditing Party will treat all information
subject to review under this Section 5.9 in accordance with the confidentiality
provisions of Article 6 and will cause its accounting firm to enter into a
reasonably acceptable confidentiality agreement with the audited Party
obligating such firm to maintain all such financial information in confidence
pursuant to such confidentiality agreement.


ARTICLE 6—
CONFIDENTIALITY


    Section 6.1  Disclosure and Use Restriction.  Except as expressly provided
herein, the Parties agree that, for the Term and for five (5) years thereafter,
each Party will keep completely confidential and will not publish, submit for
publication or otherwise disclose, and will not use for any purpose except for
the purposes contemplated by this Agreement, any Confidential Information
received from the other Party.

    6.1.1  Authorized Disclosure.  Each Party may disclose Confidential
Information of the other Party to the extent that such disclosure is:

    (a) made in response to a valid order of a court of competent jurisdiction;
provided, however, that such Party will first have given notice to such other
Party and given such other Party a reasonable opportunity to quash such order
and to obtain a protective order requiring that the Confidential Information and
documents that are the subject of such order be held in confidence by such court
or agency or, if disclosed, be used only for the purposes for which the order
was issued; and provided further that if a disclosure order is not quashed or a
protective order is not obtained, the Confidential Information disclosed in
response to such court or governmental order will be limited to that information
which is legally required to be disclosed in response to such court or
governmental order;

    (b) otherwise required by law; provided, however, that the disclosing Party
will provide such other Party with notice of such disclosure in advance thereof
to the extent practicable;

    (c) made by such Party to the Regulatory Authorities as required in
connection with any filing, application or request for Regulatory Approval;
provided, however, that reasonable measures will be taken to assure confidential
treatment of such information;

    (d) made by such Party, in connection with the performance of this
Agreement, to permitted sublicensees, licensors, directors, officers, employees,
consultants, representatives or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Article 6; or

    (e) made by such Party to existing or potential acquirers; existing or
potential pharmaceutical collaborators (to the extent contemplated hereunder);
investment bankers; existing or potential investors, merger candidates,
partners, venture capital firms or other financial institutions or investors for
purposes of obtaining financing; or, bona fide strategic potential partners;
each of whom prior to disclosure must be bound by obligations of confidentiality
and non-use at least equivalent in scope to those set forth in this Article 6.

7

--------------------------------------------------------------------------------





    Section 6.2  Press Releases.  Press releases or other similar public
communication by either Party relating to this Agreement, will be approved in
advance by the other Party, which approval will not be unreasonably withheld or
delayed, except for those communications required by Applicable Law, disclosures
of information for which consent has previously been obtained, and information
of a similar nature to that which has been previously disclosed publicly with
respect to this Agreement, each of which will not require advance approval, but
will be provided to the other Party as soon as practicable after the release or
communication thereof.

    Section 6.3  Publications.  The Parties acknowledge that scientific
lead-time is a key element of the value of the research and development
activities under the Collaboration and further agree that scientific
publications must be strictly monitored to prevent any adverse effect from
premature publication or disclosure of results of the research or development
activities hereunder. At least 45 days prior to submission of any material
related to the research or development activities hereunder for publication or
presentation, the submitting Party will provide to the other Party a draft of
such material for its review and comment. The receiving Party will provide any
comments to the submitting Party within 30 days of receipt of such materials. No
publication or presentation with respect to the research or development
activities hereunder will be made unless and until the other Party's comments on
the proposed publication or presentation have been addressed and changes have
been received and agreed upon and any information determined by the other Party
to be Confidential Information has been removed. If requested in writing by the
other Party, the submitting Party will withhold material from submission for
publication or presentation for a reasonable time to allow for the filing of a
patent application or the taking of such measures to establish and preserve
proprietary rights in the information in the material being submitted for
publication or presentation. The Parties recognize that it may not be practical
under all circumstances to comply with the above notice requirements for review
of publications and presentations. Each Party will reasonably review proposed
publications and presentations submitted by the other Party as promptly as
possible and will not unreasonably withhold its consent to such publications or
presentations that have been submitted for review with less than the required
notice period.


ARTICLE 7—
INTELLECTUAL PROPERTY


    Section 7.1  Intellectual Property Ownership.  

    7.1.1  Ownership of Intellectual Property.  Ownership of inventions
conceived or reduced to practice as part of the Collaboration will be determined
in accordance with the rules of inventorship under United States patent laws.
Isis will own all inventions conceived of and reduced to practice as part of the
Collaboration solely by its employees and agents, and all Patents claiming such
inventions. OncoGenex will own all inventions conceived of and reduced to
practice as part of the Collaboration solely by its employees and agents, and
all Patents claiming such inventions. All inventions conceived of and reduced to
practice jointly by employees or agents of Isis and employees or agents of
OncoGenex, and all Patents claiming such inventions, will be owned jointly by
Isis and OncoGenex. During the Term of this Agreement, each Party shall promptly
disclose in writing to the other Party on an ongoing basis, and prior to filing
any Patent, any Joint Technology or Product-Specific Technology invented as part
of the Collaboration.

    7.1.2  Ownership of Regulatory Documentation.  All Regulatory Approvals with
respect to the Product will be owned by OncoGenex for the duration of the
Collaboration. If the Collaboration terminates, or if one Party discontinues
performance according to the terms of this Agreement, all Regulatory Approvals
will remain with the Party that has retained the rights to the Product.

8

--------------------------------------------------------------------------------

    Section 7.2  Prosecution of Patents.  

    7.2.1  Isis Rights.  Isis will, subject to Section 7.2.3 and Section 7.2.5,
have the sole right, at its cost and expense and at its sole discretion, to
obtain, prosecute and maintain throughout the world the Isis Patent Rights.
OncoGenex shall reimburse Isis for its Proportionate Share of the reasonable
out-of-pocket costs incurred to obtain, prosecute and maintain throughout the
world, any Product- Specific Technology Patents Controlled by Isis. Isis will
keep OncoGenex informed of all Product-Specific Technology Patent applications
and registrations to be filed by Isis, and OncoGenex shall have the right to
comment on such applications within the timeframes of the patent filing process
and deadlines. Notwithstanding the foregoing, if OncoGenex is unilaterally
developing and commercializing the Product in accordance with Section 2.3.5,
Section 2.4.3, or Article 9, OncoGenex will have the first right to file,
prosecute and maintain any Product-Specific Technology Patents at its expense.
If OncoGenex elects not to (a) pursue the filing, prosecution or maintenance of
a Product-Specific Technology Patents in a particular country, (b) take any
other action with respect to Product-Specific Technology in a particular country
that is necessary or reasonably useful to establish or preserve rights thereto,
then in each such case OncoGenex will so notify Isis promptly in writing and in
good time to enable Isis to meet any deadlines by which an action must be taken
to establish or preserve any rights in such Product-Specific Technology in such
country, and Isis will have the right, but not the obligation, to pursue the
filing or registration, or support the continued prosecution or maintenance, of
such Product-Specific Technology Patents, at its expense in such country.

    7.2.2  OncoGenex Rights.  OncoGenex will, subject to Section 7.2.3 and
Section 7.2.5, have the sole right and at its sole discretion, to obtain,
prosecute and maintain throughout the world the OncoGenex Patent Rights. Isis
shall reimburse OncoGenex for its Proportionate Share of the reasonable
out-of-pocket costs incurred to obtain, prosecute and maintain throughout the
world, any OncoGenex Product Patents and Product-Specific Technology Patents
Controlled by OncoGenex. OncoGenex will keep Isis informed of all OncoGenex
Product Patent and Product-Specific Technology Patent applications and
registrations to be filed by Oncogenex, and Isis shall have the right to comment
on such applications within the timeframes of the patent filing process and
deadlines. Notwithstanding the foregoing, if Isis is unilaterally developing and
commercializing the Product in accordance with Section 2.3.4, Section 2.4.3, or
Article 9, Isis will have the first right to file, prosecute and maintain any
Product-Specific Technology Patents at its expense. If Isis elects not to
(a) pursue the filing, prosecution or maintenance of a Product-Specific
Technology Patents in a particular country, (b) take any other action with
respect to Product-Specific Technology in a particular country that is necessary
or reasonably useful to establish or preserve rights thereto, then in each such
case Isis will so notify OncoGenex promptly in writing and in good time to
enable OncoGenex to meet any deadlines by which an action must be taken to
establish or preserve any rights in such Product-Specific Technology in such
country, and OncoGenex will have the right, but not the obligation, to pursue
the filing or registration, or support the continued prosecution or maintenance,
of such Product-Specific Technology Patents, at its expense in such country.
Upon unilateral development and commercialization by Isis, the Parties will
negotiate for Isis to have the right to control the prosecution of the OncoGenex
Product Patents. At a minimum, Isis will have the right to comment on the
prosecution of the OncoGenex Product Patents, and to request countries for
foreign filings related thereto. OncoGenex will keep Isis informed of all
prosecution matters regarding OncoGenex Product Patents promptly to allow Isis
sufficient time to comment within the timeframes of the patent prosecution
process and deadlines.

    7.2.3  Filing of Joint Patents.  Subject to Section 7.2.5, the Parties will
cooperate with one another with respect to the filing, prosecution and
maintenance of all Joint Patents. The Parties will designate one of the Parties
to be responsible for, and to initially bear the expense of, the preparation,
filing, prosecution, and maintenance of a Joint Patent, provided that the
responsible

9

--------------------------------------------------------------------------------

Party will be entitled to reimbursement by the other Party of the responsible
Party's expenses as follows: i) Proportionate Share of such expenses if the
Joint Patent is a Product-Specific Technology Patent, or ii) equal sharing of
such expenses if the Joint Patent is not a Product-Specific Technology Patent.
The responsible Party will consult with the other Party as to the preparation,
filing, prosecution, and maintenance of such Joint Patent reasonably prior to
any deadline or action with the U.S. Patent & Trademark Office or any foreign
patent office, and will furnish to the other party copies of all relevant
documents reasonably in advance of such consultation. For the life of the Joint
Patents, the Parties will mutually agree upon all Joint Patent filings. Not
withstanding the foregoing, if one Party is unilaterally developing and
commercializing the Product in accordance with Section 2.3.4, section 2.3.5, or
Section 2.4.3, or Article 9, the Party continuing with the development and
commercialization of the Product (for purposes of this Section only, the
"Continuing Party") will have the first right to file, prosecute and maintain
any Joint Patents to Product-Specific Technology at its expense. If the
Continuing Party elects not (a) to pursue the filing, prosecution or maintenance
of such a Joint Patent in a particular country, (b) to take any other action
with respect to such Joint Patent in a particular country that is necessary or
reasonably useful to establish or preserve rights thereto, then in each such
case the Continuing Party will so notify the other Party promptly in writing and
in good time to enable such Party to meet any deadlines by which an action must
be taken to establish or preserve any rights in such Joint Technology in such
country, and such Party will have the right, but not the obligation, to pursue
the filing or registration, or support the continued prosecution or maintenance,
of such Patent, at its expense in such country.

    7.2.4  Cooperation.  Each Party will cooperate fully in the preparation,
filing, prosecution, and maintenance of the other Party's Patents, the
Product-Specific Technology Patents and the Joint Patents. Such cooperation
includes (a) promptly executing all papers and instruments and requiring
employees to execute such papers and instruments as reasonable and appropriate
so as to enable such other Party, to file, prosecute, and maintain its Patents
in any country; and (b) promptly informing such other Party of matters that may
affect the preparation, filing, prosecution, or maintenance of any such Patents.

    7.2.5  Patent Filings.  OncoGenex covenants not to file any patent
application with respect to the Product disclosing or claiming any information
disclosed or claimed in the Isis Patent Rights, without Isis's prior written
consent. Isis covenants not to file any patent application disclosing or
claiming any information disclosed or claimed in the OncoGenex Patent Rights
without OncoGenex's prior written consent.

    Section 7.3  Enforcement of Patents  

    7.3.1  Rights and Procedures.  If Isis or OncoGenex determines that any
Technology is being infringed by a Third Party's activities and that such
infringement could affect the exercise by the Parties of their respective rights
and obligations under this Agreement, it will promptly notify the other Party in
writing and provide such other Party with any evidence of such infringement that
is reasonably available.

    (a)  Joint Patents.  With respect to infringement of a Joint Patent, the
Party responsible for filing, prosecution and maintenance of such Joint Patent
under Section 7.2.3 will have the first right to bring and control any action or
proceeding with respect to such Joint Patent, and will bear all expenses
thereof, and the other Party will have the right, at its own expense, to be
represented in any such action; provided, however, that if the Party with the
first right to bring and control actions and proceedings with respect to such
Joint Patent Right fails to bring an action or proceeding within ninety
(90) days following notice of such infringement, or earlier notifies the other
Party in writing of its intent not to take such steps, the other Party will have
the right to do so at its expense, and the first Party will have the right, at
its own expense, to be represented in any such action. Notwithstanding the
foregoing, if the infringement is likely

10

--------------------------------------------------------------------------------

to have a material adverse effect on the Parties' development or
commercialization of the Product, the Parties will meet to determine whether to
defend against such infringement based on the Joint Patents, and if the Parties
mutually agree to proceed in defending such infringement based on the Joint
Patents, the Parties will share in the reasonable costs incurred relating to the
removal of any such infringement on a Proportionate Share basis.

    (b)  Product-Specific Technology Patents.  With respect to Product-Specific
Technology Patents, the Party owning such Patents will have the first right, but
not the obligation, to remove such infringement, provided, however, that the
other Party will reimburse the owner of such Patent for its Proportionate Share
of the reasonable costs incurred by such owner relating to the removal of any
such infringement. In the event the Party owning the Product-Specific Technology
Patent fails to take commercially appropriate steps to remove any infringement
of any such Product-Specific Technology Patent within ninety (90) days following
notice of such infringement, or earlier notifies the other Party in writing of
its intent not to take such steps, and such infringement is likely to have a
material adverse effect on the Product, the other Party will have the right to
do so at its expense, and the Party owning the Product-Specific Technology
Patent will have the right, at its own expense, to be represented in any such
action.

    (c)  Isis Patent Rights and OncoGenex Patent Rights.  With respect to Isis
Patent Rights or OncoGenex Patent Rights, and subject to Section 7.3.1(b), the
owner of such Patents will have the sole right, but not the obligation, at its
own expense, to remove such infringement using commercially appropriate steps,
including the filing of an infringement suit or taking other similar action, and
the other Party will have the right, at its own expense, to be represented in
any such action. Notwithstanding the foregoing, if the infringement is likely to
have a material adverse effect on the Parties' development or commercialization
of the Product, the Parties will meet to determine whether to defend against
such infringement based on the Patents of one Party, and if the Parties mutually
agree to proceed in defending such infringement based on the Patent rights of
either Party, the Party owning the Patent will remove the infringement using
commercially appropriate steps, and the Parties will share in the reasonable
costs incurred relating to the removal of any such infringement on a
Proportionate Share basis. Upon unilateral development and commercialization by
Isis, the Parties will negotiate for Isis to have the right, at Isis's own
expense, to remove infringement of the OncoGenex Product Patents. At a minimum,
OncoGenex will keep Isis informed regarding infringement actions brought by
OncoGenex on the OncoGenex Product Patents, and Isis will have the right to
comment on such infringement actions.

    (d)  Cooperation.  The Party not enforcing the applicable Patent will
provide reasonable assistance to the other Party, including providing access to
relevant documents and other evidence, making its employees available at
reasonable business hours, and joining the action to the extent necessary to
allow the enforcing Party to maintain the action.

    7.3.2  Recovery.  Any amounts recovered by either or both Parties in
connection with or as a result of any action contemplated by Section 7.3.1,
whether by settlement or judgment, will be used to reimburse the Parties for
their reasonable costs and expenses in making such recovery (which amounts will
be allocated pro rata if insufficient to cover the totality of such expenses),
with any remainder being divided between the Parties according to their
proportionate expenditures in the litigation; provided, however, that to the
extent that any award is attributable to loss of sales of the Product, the award
will first be used to reimburse the Parties for their reasonable costs and
expenses in making such recovery, and any remainder will be allocated according
to the Parties' Proportionate Shares.

11

--------------------------------------------------------------------------------

    Section 7.4  Potential Third Party Rights.  

    7.4.1  Third Party Licenses.  If the Parties determine that a license to a
Third Party Patent is necessary to develop, manufacture, and/or commercialize
the Product, the Parties will use Commercially Reasonable Efforts to obtain a
license from such Third Party; provided, however, that Isis will have the first
right to seek any such license necessary to practice the Isis Patent Rights and
will use Commercially Reasonable Efforts to obtain such a license in its own
name from such Third Party in such country, under which Isis will, to the extent
permissible under such license, grant a sublicense to OncoGenex as necessary for
OncoGenex to develop, make, have made, use, sell, offer for sale, have sold and
import the Product. If Isis declines to seek a license for which it has the
first right, OncoGenex may seek to obtain such a license, under which OncoGenex
will, to the extent permissible under such license, grant a sublicense to Isis
as necessary for Isis to develop, make, have made, use, sell, offer for sale,
have sold and import the Product.

    7.4.2  Third Party Litigation.  In the event that a Third Party institutes a
patent infringement suit (including any suit alleging the invalidity or
unenforceability of the Patents of a Party) against either Party or both Parties
during the Term of this Agreement, alleging that any of the activities hereunder
infringes one or more patent or other intellectual property rights held by such
Third Party (an "Infringement Suit"), the Parties will cooperate with one
another in defending such suit. Isis will have the sole right to control any
defense of any such claim involving alleged infringement of Third Party rights
by Isis' activities at its own expense and by counsel of its own choice, and
OncoGenex will have the right, at its own expense, to be represented in any such
action by counsel of its own choice. OncoGenex will have the sole right to
control any defense of any such claim involving alleged infringement of Third
Party rights by OncoGenex's activities at its own expense and by counsel of its
own choice, and Isis will have the right, at its own expense, to be represented
in any such action by counsel of its own choice; provided, however, that, where
such Infringement Suit relates to the development and commercialization of the
Product, the Party controlling such Infringement Suit will keep the other Party
reasonably informed of developments in any such Infringement Suit.

    Section 7.5  Validity and Enforceability of Parties' Technology.  The
Parties agree that during the Term of this Agreement, and for [***] thereafter,
neither Party will bring any action in a court of law, or otherwise challenge
the validity or enforceability of the other Party's Technology.


ARTICLE 8—
TERM AND TERMINATION


    Section 8.1  Term.  The term of this Agreement (the "Term") will commence
upon the Effective Date and will continue in effect until such time as the
Product is no longer being developed or commercialized hereunder, or unless
terminated at an earlier date in accordance with the terms and conditions set
forth in this Article 8.

    Section 8.2  Termination Upon Insolvency.  Either Party may terminate this
Agreement if, at any time, the other Party files in any court or agency pursuant
to any statute or regulation of any state, country or jurisdiction, a petition
in bankruptcy or insolvency or for reorganization or for an arrangement or for
the appointment of a receiver or trustee of that Party or of its assets, or if
such other Party proposes a written agreement of composition or extension of its
debts, or if such other Party will be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition will not be
dismissed within 60 days after the filing thereof, or if such other Party will
propose or be a party to any dissolution or liquidation, or if such other Party
will make an assignment for the benefit of its creditors.

12

--------------------------------------------------------------------------------

    Section 8.3  Rights in Bankruptcy.  All rights and licenses granted under or
pursuant to this Agreement by Isis or OncoGenex are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to "intellectual property" as defined under Section 101
of the United States Bankruptcy Code. The Parties agree that the Parties, as
licensees of such rights under this Agreement, will retain and may fully
exercise all of their rights and elections under the United States Bankruptcy
Code. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against a Party under the United States Bankruptcy
Code, the Party hereto that is not a Party to such proceeding will be entitled
to a complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, which,
if not already in the non-subject Party's possession, will be promptly delivered
to it (a) upon any such commencement of a bankruptcy proceeding upon the
non-subject Party's written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement or (b) if not delivered under clause (a) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.

    Section 8.4  Consequences of Expiration or Termination.  

    8.4.1  Licenses.  Upon expiration of the Term of this Agreement in
accordance with Section 8.1 and payment of all amounts owed pursuant to this
Agreement, the licenses granted by Isis to OncoGenex, and by OncoGenex to Isis,
hereunder will terminate.

    8.4.2  Return of Information and Materials.  Upon expiration of this
Agreement pursuant to Section 8.1 or upon termination of this Agreement in its
entirety by either Party pursuant to this Article 8, each Party, at the request
of the other Party, will return all data, files, records and other materials in
its possession or control relating to such other Party's Technology, or
containing or comprising such other Party's Information and Inventions or other
Confidential Information and, in each case, to which the returning Party does
not retain rights hereunder (except one copy of which may be retained for
archival purposes).

    Section 8.5  Accrued Rights; Surviving Obligations.  

    8.5.1  Accrued Rights.  Termination or expiration of this Agreement for any
reason will be without prejudice to any rights or financial compensation that
will have accrued to the benefit of a Party prior to such termination or
expiration. Such termination or expiration will not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement.

    8.5.2  Survival.  Articles 5, 6, 10, 11 and 12 and Sections 7.1, 7.2.3,
7.3.1(a), 7.3.1(d), 7.2.4, 7.2.5, 7.3.2, and 7.5 of this Agreement and this
Section 8.5 will survive expiration or termination of this Agreement for any
reason.


ARTICLE 9—
MATERIAL BREACH OF THIS AGREEMENT


    Section 9.1  Material Breach.  Failure by a Party to comply with any of its
material obligations contained herein will entitle the Party not in default to
give to the defaulting Party notice specifying the nature of the material
breach, requiring the defaulting Party to make good or otherwise cure such
default, and stating its intention to trigger the provisions of Section 9.2 if
such default is not cured. If such default is not cured within 90 days after the
receipt of such notice (or, if such default cannot be cured within such 90-day
period, if the Party in default does not commence actions to cure such default
within such period and thereafter diligently continue such actions or if such
default is not otherwise cured within 90 days after the receipt of such notice),
the Party not in default will be entitled, without prejudice to any of its other
rights conferred on it by this Agreement, and in addition to any other remedies
available to it under Section 12.6 as remedy for the breach, to continue to
develop or

13

--------------------------------------------------------------------------------

commercialize the Product independently of the defaulting Party in accordance
with Section 9.2 hereof; provided, however, that in the event of a good faith
dispute with respect to the existence of a material breach, the 90-day cure
period will be stayed until such time as the dispute is resolved pursuant to
Section 12.6 hereof.

    Section 9.2  Consequences of Material Breach.  If a Party has not remedied
the material breach within the time period allowed in accordance with
Section 9.1, then the Party not in default may elect, by notice to the
defaulting Party, to continue to develop or commercialize the Product
independently of the defaulting Party in accordance with this section.

    9.2.1  Material Breach During Performance of Initial Project Plan.  If an
uncured material breach has occurred on or before the completion of the Initial
Project Plan, and such material breach remains uncured under the terms of
Section 9.1, the defaulting Party will be deemed to have elected to discontinue
its participation in the Collaboration in accordance with the terms of
Section 2.3.4, in the case of OncoGenex, or Section 2.3.5, in the case of Isis,
and the terms of such section will apply to the Parties.

    9.2.2  Material Breach After Performance of Initial Project Plan.  If an
uncured material breach has occurred at any point after the Initial Project Plan
has been completed, the defaulting Party will be deemed to have elected to
discontinue its participation in the Collaboration, and the Party not in default
may continue development or commercialization of the Product independently of
the defaulting Party. Upon such discontinuation of performance by the defaulting
Party, the Party not in default shall retain any licenses granted to it in
Section 4.1, including the right to sublicense. The Party not in default will
pay the defaulting Party a royalty as agreed by the parties or as established by
arbitrator in accordance with Section 12.6.3. The defaulting Party will transfer
to the non-defaulting Party all information relating to the Product as may be
necessary to enable the non-defaulting Party to practice the licenses granted in
Section 4.1, including, but not limited to, summaries of clinical trials, rights
to all foreign-equivalent INDs and NDAs filed with respect to the Product in
such country and all drug dossiers and master files with respect thereto. The
defaulting Party will have no future expense obligations under this Agreement.


ARTICLE 10—
INDEMNIFICATION AND INSURANCE


    Section 10.1  Indemnification of Isis.  OncoGenex will indemnify Isis, and
their respective directors, officers, employees and agents, and defend and hold
each of them harmless, from and against any and all losses, damages,
liabilities, costs and expenses (including reasonable attorneys' fees and
expenses) but only to the extent arising from or occuring as a result of any and
all liability suits, investigations, claims or demands by a Third Party
(collectively, "Losses") arising from or occurring as a result of or in
connection with (a) any material breach by OncoGenex of this Agreement, or
(b) the gross negligence or willful misconduct on the part of OncoGenex or its
licensees or sublicensees in performing any activity contemplated by this
Agreement, except for those Losses for which Isis has an obligation to indemnify
OncoGenex pursuant to Section 10.2, as to which Losses each Party will indemnify
the other to the extent of their respective liability for the Losses.

    Section 10.2  Indemnification of OncoGenex.  Isis will indemnify OncoGenex,
and their respective directors, officers, employees and agents, and defend and
save each of them harmless, from and against any and all Losses arising from or
occurring as a result of or in connection with (a) any material breach by Isis
of this Agreement, or (b) the gross negligence or willful misconduct on the part
of Isis or its licensees or sublicensees in performing any activity contemplated
by this Agreement, except for those Losses for which OncoGenex has an obligation
to indemnify Isis pursuant to Section 10.1, as to which Losses each Party will
indemnify the other to the extent of their respective liability for the Losses.

14

--------------------------------------------------------------------------------



    Section 10.3  Indemnification Procedure.  

    10.3.1  Notice of Claim.  The indemnified Party will give the indemnifying
Party prompt written notice (an "Indemnification Claim Notice") of any claim
upon which such indemnified Party intends to base a request for indemnification
under Section 10.1 or Section 10.2, but in no event will the indemnifying Party
be liable for any losses that result from any delay in providing such notice.
Each Indemnification Claim Notice must contain a description of the claim and
the nature and amount of such loss (to the extent that the nature and amount of
such loss are known at such time). The indemnified Party will furnish promptly
to the indemnifying Party copies of all papers and official documents received
in respect of any claim or losses. All indemnification claims in respect of a
Party, its Affiliates or their respective directors, officers, employees and
agents (collectively, the "Indemnitees" and each an "Indemnitee") will be made
solely by such Party to this Agreement (the "Indemnified Party").

    10.3.2  Third Party Claims.  The obligations of an indemnifying Party under
this Article 10 with respect to losses arising from claims of any Third Party
that are subject to indemnification as provided for in Section 10.1 or 10.2 (a
"Third Party Claim") will be governed by and be contingent upon the following
additional terms and conditions:

    (a)  Control of Defense.  At its option, the indemnifying Party may assume
the defense of any Third Party Claim by giving written notice to the Indemnified
Party within 30 days after the indemnifying Party's receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the indemnifying Party will not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify any Indemnitee in respect of the
Third Party Claim, nor will it constitute a waiver by the indemnifying Party of
any defenses it may assert against any Indemnitee's claim for indemnification.
Upon assuming the defense of a Third Party Claim, the indemnifying Party may
appoint as lead counsel in the defense of the Third Party Claim any legal
counsel selected by the indemnifying Party. In the event the indemnifying Party
assumes the defense of a Third Party Claim, the Indemnified Party will
immediately deliver to the indemnifying Party all original notices and documents
(including court papers) received by any Indemnitee in connection with the Third
Party Claim. Should the indemnifying Party assume the defense of a Third Party
Claim, the indemnifying Party will not be liable to the Indemnified Party or any
other Indemnitee for any legal expenses subsequently incurred by such
Indemnified Party or other Indemnitee in connection with the analysis, defense
or settlement of the Third Party Claim. In the event that it is ultimately
determined that the indemnifying Party is not obligated to indemnify, defend or
hold harmless an Indemnitee from and against the Third Party Claim, the
Indemnified Party will reimburse the indemnifying Party for any and all costs
and expenses (including attorneys' fees and costs of suit) and any Losses
incurred by the indemnifying Party in its defense of the Third Party Claim with
respect to such Indemnitee.

    (b)  Right to Participate in Defense.  Without limiting Section 10.3.2(a),
any Indemnitee will be entitled to participate in, but not control, the defense
of such Third Party Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment will be at the Indemnitee's own expense
unless (i) the employment thereof has been specifically authorized by the
indemnifying Party in writing, or (ii) the indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 10.3.2(a) (in
which case the Indemnified Party will control the defense).

    (c)  Settlement.  With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnitee's becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any manner, and as to which
the indemnifying Party will have acknowledged in writing the obligation to
indemnify the Indemnitee hereunder, the indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or

15

--------------------------------------------------------------------------------

otherwise dispose of such loss, on such terms as the indemnifying Party, in its
sole discretion, will deem appropriate. With respect to all other losses in
connection with Third Party Claims, where the indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 10.3.2(a), the
indemnifying Party will have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such loss provided it obtains
the prior written consent of the Indemnified Party (which consent will not be
unreasonably withheld or delayed). The indemnifying Party will not be liable for
any settlement or other disposition of a loss by an Indemnitee that is reached
without the written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnitee will admit any liability with respect to, or settle, compromise or
discharge, any Third Party Claim without the prior written consent of the
indemnifying Party.

    (d)  Cooperation.  Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party will, and will
cause each other Indemnitee to, cooperate in the defense or prosecution thereof
and will furnish such records, information and testimony, provide such witnesses
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection therewith. Such cooperation will
include access during normal business hours afforded to the indemnifying Party
to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
Indemnitees and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses in connection therewith.

    (e)  Expenses.  Except as provided above, the reasonable and verifiable
costs and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a calendar
quarter basis by the indemnifying Party, without prejudice to the indemnifying
Party's right to contest the Indemnified Party's right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

    Section 10.4  Insurance.  Each Party will have and maintain such types and
amounts of liability insurance as is normal and customary in the industry
generally for parties similarly situated, and will upon request provide the
other Party with a certificate of insurance. Each party will promptly notify the
other Party of any material change in insurance coverage or lapse in coverage in
that regard.


ARTICLE 11—
REPRESENTATIONS AND WARRANTIES


    Section 11.1  Representations, Warranties and Covenants.  Each Party hereby
represents, warrants and covenants to the other Party as of the Effective Date
as follows:

    11.1.1  Corporate Authority.  Such Party (a) has the power and authority and
the legal right to enter into this Agreement and perform its obligations
hereunder, and (b) has taken all necessary action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. This Agreement has been duly executed and delivered
on behalf of such Party and constitutes a legal, valid and binding obligation of
such Party and is enforceable against it in accordance with its terms subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity,
whether enforceability is considered a proceeding at law or equity.

16

--------------------------------------------------------------------------------

    11.1.2  Litigation.  Such Party is not aware of any pending or threatened
litigation (and has not received any communication) that alleges that such
Party's activities related to this Agreement have violated, or that by
conducting the activities as contemplated herein such Party would violate, any
of the intellectual property rights of any other party.

    11.1.3  Consents, Approvals, etc.  All necessary consents, approvals and
authorizations of all Regulatory Authorities and other parties required to be
obtained by such Party in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder have been obtained.

    11.1.4  Conflicts.  The execution and delivery of this Agreement and the
performance of such Party's obligations hereunder (a) do not conflict with or
violate any requirement of Applicable Law or any provision of the articles of
incorporation, bylaws or any similar instrument of such Party, as applicable, in
any material way, and (b) do not conflict with, violate, or breach or constitute
a default or require any consent under, any contractual obligation or court or
administrative order by which such Party is bound.

    11.1.5  Debarment.  No such Party nor any of its Affiliates has been
debarred or is subject to debarment and neither such Party nor any of its
Affiliates will use in any capacity, in connection with the services to be
performed under this Agreement, any party who has been debarred pursuant to
Section 306 of the Federal Food, Drug, and Cosmetic Act, as amended, or who is
the subject of a conviction described in such section. Each Party will inform
the other Party in writing immediately if it or any party who is performing
services hereunder is debarred or is the subject of a conviction described in
Section 306, or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to such Party's knowledge, is
threatened, relating to the debarment or conviction of such Party or any party
performing services hereunder.

    Section 11.2  Additional Representations and Warranties of Isis.  Isis
represents and warrants to OncoGenex that Isis is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has full corporate power and authority and the legal right to own and
operate its property and assets and to carry on its business as it is now being
conducted and as it is contemplated to be conducted by this Agreement. Isis
further represents and warrants to OncoGenex that any Product Isis provides to
OncoGenex for pre-clinical and clinical use will be in compliance with FDA
regulatory requirements for use in humans.

    Section 11.3  Additional Representations and Warranties of
OncoGenex.  OncoGenex represents and warrants to Isis that OncoGenex is a
corporation duly organized, validly existing and in good standing under the laws
of Canada, and has full corporate power and authority and the legal right to own
and operate its property and assets and to carry on its business as it is now
being conducted and as it is contemplated to be conducted by this Agreement.

    Section 11.4  DISCLAIMER OF WARRANTY.  EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN SECTIONS 11.1, 11.2 AND 11.3, ONCOGENEX AND ISIS MAKE NO
REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND ONCOGENEX AND ISIS EACH
SPECIFICALLY DISCLAIM ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

17

--------------------------------------------------------------------------------


ARTICLE 12—
MISCELLANEOUS


    Section 12.1  Force Majeure.  Neither Party will be held liable or
responsible to the other Party or be deemed to have defaulted under or breached
this Agreement for failure or delay in fulfilling or performing any term of this
Agreement when such failure or delay is caused by or results from events beyond
the reasonable control of the non-performing Party, including fires, floods,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotion, strikes, lockouts or
other labor disturbances, acts of God or acts, omissions or delays in acting by
any governmental authority. The non-performing Party will notify the other Party
of such force majeure within ten (10) days after such occurrence by giving
written notice to the other Party stating the nature of the event, its
anticipated duration, and any action being taken to avoid or minimize its
effect. The suspension of performance will be of no greater scope and no longer
duration than is necessary and the non-performing Party will use Commercially
Reasonable Efforts to remedy its inability to perform; provided, however, that
in the event the suspension of performance continues for one-hundred and eighty
(180) days after the date of the occurrence, the Parties will meet to discuss in
good faith how to proceed in order to accomplish the goals of the Collaboration
outlined in this Agreement.

    Section 12.2  Subcontractors.  Each Party will have the right, subject to
the prior written consent of the Operating Committee, such consent not to be
unreasonably withheld or delayed, to subcontract any of its research,
development, manufacture and/or commercialization activities to a Third Party,
provided that it furnishes the other Party with advanced written notice thereof,
which notice will specify the work to be subcontracted, and obtains a written
undertaking from the subcontractor that it will be subject to the applicable
terms and conditions of this Agreement, including the provisions of Article 6.
If a Party wishes to subcontract any of its research, development, manufacturing
or commercialization activities to a Third Party and the Operating Committee
consents, the other Party may submit a bid to the subcontracting Party to
perform such work. The subcontracting Party will use Commercially Reasonable
Efforts to enter into an agreement with the bidder that is best able to meet the
Collaboration's requirements, taking into consideration such factors as price,
timing, quality, capacity, quantity, reliability and reputation, provided that
such bidder is reasonably acceptable to the Operating Committee. Unless the
Parties agree otherwise, the subcontracting Party will remain solely liable for
the performance of its research, development, manufacture or commercialization
activities by its subcontractor; and further, the subcontracting Party will
remain solely responsible for all costs and expenses associated with its use of
subcontractor(s).

    Section 12.3  Assignment.  Without the prior written consent of the other
Party hereto, neither Party will sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that either Party hereto may assign or transfer this Agreement or any
of its rights or obligations hereunder without the consent of the other Party to
any Third Party with which it has merged or consolidated, or to which it has
transfered all or substantially all of its assets to which this Agreement
relates if in any such event the Third Party assignee or surviving entity
assumes in writing all of the assigning Party's obligations under this
Agreement. Any purported assignment or transfer in violation of this Section
will be void ab initio and of no force or effect.

    Section 12.4  Severability.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability, or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

18

--------------------------------------------------------------------------------

    Section 12.5  Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the Province of British Columbia
without reference to any rules of conflicts of laws.

    Section 12.6  Dispute Resolution.  

    12.6.1  General.  The Parties will negotiate in good faith and use
reasonable efforts to settle any dispute, controversy or claim arising from or
related to this Agreement or the breach thereof in accordance with Section 3.2
hereof. If the Parties do not fully settle, and a Party wishes to pursue the
matter, each such dispute, controversy or claim will be finally resolved by
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association ("AAA"), and judgment on the arbitration award
may be entered in any court having jurisdiction thereof. The arbitration will be
conducted by a panel of three persons experienced in the pharmaceutical
business: within 30 days after initiation of arbitration, each party will select
one person to act as arbitrator and the two party-selected arbitrators will
select a third arbitrator within 30 days of their appointment. If the
arbitrators selected by the parties are unable or fail to agree upon the third
arbitrator, the third arbitrator will be appointed by the AAA. No individual
shall be appointed to arbitrate a dispute pursuant to this Agreement unless he
or she agrees in writing to be bound by the provisions of this Section 12.6. The
place of arbitration will be Seattle, Washington. Either Party may apply to the
arbitrators for interim injunctive relief until the arbitration award is
rendered or the controversy is otherwise resolved.

    12.6.2  Disputes Regarding Unilateral Development or Sublicensing Terms.  If
the Parties cannot agree on the terms under which one Party unilaterally, or a
Third Party sublicensee, can develop and commercialize the Product in accordance
with Section 2.4.3, the arbitrators will set a fair value for any disputed
terms, taking into consideration valuation factors including but not limited to:
the Proportionate Share of the Parties; stage of development of the Product
including the clinical trials which have been completed and which would need to
be completed before approval by the Regulatory Authority; the requirement for
additional Third Party licenses for the commercialization of the Product; market
potential for the Product including the size of the target market(s), the
availability, effectiveness and cost of alternative treatments, and the life of
the Patents relating to the Product; likelihood of the Product receiving
Regulatory Approval; and, the time and resources required to receive Regulatory
Approval and begin marketing of the Product.

    12.6.3  Disputes Regarding Material Breach.  If the Parties are in dispute
as to whether one party is in material breach of this Agreement, then the
arbitrators will first determine if material breach has in fact occurred, and if
so, will as part of the same arbitration, determine a royalty to be paid by the
non-defaulting Party to the defaulting Party if the non-defaulting Party elects
to unilaterally develop and commercialize the Product, taking into consideration
the factors set forth in Section 12.6.2, and will award damages to the
non-defaulting Party, in the form of off-set royalties or otherwise, to account
for the damages to the non-defaulting Party from the breach, and to account for
the defaulting Party's contribution to the Product in view of the breach.

    12.6.4  Costs and Expenses.  Except as expressly provided herein, each Party
will bear its own costs and expenses and attorneys' fees and an equal share of
the arbitrators' and any administrative fees of arbitration. Notwithstanding the
foregoing, if a Party has been found to be in material breach of this Agreement,
the defaulting Party will be responsible for both Parties' costs and expenses
(including the costs of the arbitrators and any administrative fees of
arbitration) and the reasonable attorneys' fees of the non-defaulting Party.

    12.6.5  Procedure.  Except to the extent necessary to confirm an award or as
may be required by law, neither a Party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties. In no event will an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the

19

--------------------------------------------------------------------------------

dispute, controversy or claim would be barred by the applicable Province of
British Columbia statute of limitations.

    12.6.6  Speedy Resolution.  The Parties intend, and shall take all
reasonable action as is necessary or desirable to ensure, that there be a speedy
resolution to any dispute which becomes the subject of arbitration, and the
arbitrators shall conduct the arbitration so as to resolve the dispute as
expeditiously as possible.

    12.6.7  Awards.  All awards shall be in writing and shall state reasons.
Executed copies of all awards shall be delivered by the arbitrators to the
Parties as soon as is reasonably possible. All awards of the arbitrators shall
be final and binding on the Parties, and there shall be no appeal of any such
award whatsoever. The Parties undertake to satisfy any award without delay.

    Section 12.7  Notices.  All notices or other communications that are
required or permitted hereunder will be in writing and delivered personally with
acknowledgement of receipt, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier as provided
herein), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

    If to OncoGenex, to:

OncoGenex Technologies Inc.
Suite 400, 609 - 14th Street N.W.
Calgary, Alberta T2N 2A1
Attention: Scott D. Cormack, President
Facsimile: 403-283-6753

with a copy to:
[***]

    If to Isis, to:

Isis Pharmaceuticals, Inc.
2292 Faraday Avenue
Carlsbad, California 92008
Attention: Executive Vice President
Facsimile: (760) 603-4650

with a copy to:

Attention: General Counsel
Facsimile: (760) 603-2707


or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a Business Day, (ii) on the
Business Day after dispatch, if sent by nationally-recognized overnight courier,
and (iii) on the third business day following the date of mailing, if sent by
mail. It is understood and agreed that this Section 12.7 is not intended to
govern the day-to-day business communications necessary between the Parties in
performing their duties, in due course, under the terms of this Agreement.

    Section 12.8  Entire Agreement; Modifications.  This Agreement sets forth
and constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understanding,
promises and representations, whether written or oral, with respect thereto are
superseded hereby. Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein. No amendment, modification,

20

--------------------------------------------------------------------------------

release or discharge will be binding upon the Parties unless in writing and duly
executed by authorized representatives of both Parties.

    Section 12.9  Relationship of the Parties.  It is expressly agreed that the
Parties will be independent contractors of one another and that the relationship
between the Parties will not constitute a partnership, joint venture or agency.
Neither Party nor the Operating Committee will have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which will be binding on the other, without the prior written consent of the
other to do so. All persons employed by a Party will be employees of such Party
and not of the other Party and all costs and obligations incurred by reason of
any such employment will be for the account and expense of such Party.

    Section 12.10  Waiver.  Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver will be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. The waiver
by either Party hereto of any right hereunder or of the failure to perform or of
a breach by the other Party will not be deemed a waiver of any other right
hereunder or of any other breach or failure by said other Party whether of a
similar nature or otherwise.

    Section 12.11  Counterparts.  This Agreement may be executed in two (2) or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

    Section 12.12  No Benefit to Third Parties.  The representations,
warranties, covenants and agreements set forth in this Agreement are for the
sole benefit of the Parties hereto and their successors and permitted assigns,
and they will not be construed as conferring any rights on any other parties.

    Section 12.13  Further Assurance.  Each Party will duly execute and deliver,
or cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes, or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.

    Section 12.14  References.  Unless otherwise specified, (a) references in
this Agreement to any Article, Section, Schedule or Exhibit will mean references
to such Article, Section, Schedule or Exhibit of this Agreement, (b) references
in any section to any clause are references to such clause of such section, and
(c) references to any agreement, instrument or other document in this Agreement
refer to such agreement, instrument or other document as originally executed or,
if subsequently varied, replaced or supplemented from time to time, as so
varied, replaced or supplemented and in effect at the relevant time of reference
thereto.

    Section 12.15  Construction.  Except where the context otherwise requires,
wherever used, the singular will include the plural, the plural the singular,
the use of any gender will be applicable to all genders and the word "or" is
used in the inclusive sense (and/or). The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement. The term "including" as used herein will mean including,
without limiting the generality of any description preceding such term. The
language of this Agreement will be deemed to be the language mutually chosen by
the Parties and no rule of strict construction will be applied against either
Party hereto. Appendices to this Agreement, or added hereto according to the
terms of this Agreement, are made part of this Agreement.

The remainder of this page intentionally left blank.

21

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

ONCOGENEX TECHNOLOGIES INC.   ISIS PHARMACEUTICALS, INC.
Per:
 
/s/ Scott D. Cormack

--------------------------------------------------------------------------------


 
Per:
 
/s/ B. Lynne Parshall

--------------------------------------------------------------------------------

Scott D. Cormack,
President & CEO   B. Lynne Parshall
Executive Vice President and CFO

22

--------------------------------------------------------------------------------


APPENDIX A

Definitions


    "Affiliate" of a party means any other party that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such first party. For purposes of this definition only,
"control" and, with correlative meanings, the terms "controlled by" and "under
common control with" will mean (a) the possession, directly or indirectly, of
the power to direct the management or policies of a party, whether through the
ownership of voting securities or by contract relating to voting rights or
corporate governance, and (b) the ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities or other ownership interest of
a party; provided that, if local law restricts foreign ownership, control will
be established by direct or indirect ownership of the maximum ownership
percentage that may, under such local law, be owned by foreign interests.

    "Applicable Law" means the applicable laws, rules, and regulations,
including any rules, regulations, guidelines, or other requirements of the
Regulatory Authorities, that may be in effect from time to time.

    "Business Day" means any day, other than Saturday, Sunday or any statutory
holiday in the Province of British Columbia or the United States.

    "Calendar Year" means each successive period of 12 months commencing on
January 1 and ending on December 31.

    "Clusterin" means the gene target which is also referred to as Testosterone
Repressed Prostatic Message -2 (TRPM-2), and Sulphated Glycoprotein-2 (SGP-2).

    "Collaboration Activities" means the responsibilities of the Parties under
this Agreement to research, develop, manufacture, and commercialize the Product.

    "Commercially Reasonable Efforts" means, with respect to the research,
development, manufacture or commercialization of the Product, efforts and
resources commonly used in the biotechnology industry for products of similar
commercial potential at a similar stage in its lifecycle, taking into
consideration their safety and efficacy, cost to develop, priority in relation
to other products under development by the other Party, the competitiveness of
alternative products, proprietary position, the likelihood of regulatory
approval, profitability, and all other relevant factors.

    "Confidential Information" means all information and know-how and any
tangible embodiments thereof provided by or on behalf of one Party to the other
Party either in connection with the discussions and negotiations pertaining to
this Agreement or in the course of performing this Agreement, including data;
knowledge; practices; processes; ideas; research plans; engineering designs and
drawings; research data; manufacturing processes and techniques; scientific,
manufacturing, marketing and business plans; and financial and personnel matters
relating to the disclosing Party or to its present or future products, sales,
suppliers, customers, employees, investors or business. For purposes of this
Agreement, notwithstanding the Party that disclosed such information or
know-how, all information or know-how of OncoGenex shall be Confidential
Information of OncoGenex, and all information and know-how of Isis shall be
Confidential Information of Isis.

Notwithstanding the foregoing, information or know-how of a Party shall not be
deemed Confidential Information for purposes of this Agreement if such
information or know-how:

    (a) was already known to the receiving Party, other than under an obligation
of confidentiality or non-use, at the time of disclosure to such receiving
Party;

    (b) was generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or was otherwise part of
the public domain, at the time of its disclosure to, or, with respect to
know-how, discovery or development by, such receiving Party;

--------------------------------------------------------------------------------

    (c) became generally available or known to parties reasonably skilled in the
field to which such information or know-how pertains, or otherwise became part
of the public domain, after its disclosure to such receiving Party through no
fault of the recieving Party;

    (d) was disclosed to such receiving Party, other than under an obligation of
confidentiality or non-use, by a Third Party who had no obligation to the Party
that Controls such information and know-how not to disclose such information or
know-how to others; or

    (e) was independently discovered or developed prior to disclosure by such
receiving Party, as evidenced by their written records, without the use of
Confidential Information belonging to the Party that Controls such information
and know-how.

    Specific aspects or details of Confidential Information shall not be deemed
to be within the public domain or in the possession of a Party merely because
the Confidential Information is embraced by more general information in the
public domain or in the possession of such Party. Further, any combination of
Confidential Information shall not be considered to be in the public domain or
in the possession of a Party merely because individual elements of such
Confidential Information are in the public domain or in the possession of such
Party unless the combination and its principles are in the public domain or in
the possession of such Party.

    "Control" means, with respect to any Patent or other intellectual property
right, possession of the right (whether by ownership, license or otherwise), to
assign, or grant a license, sublicense or other right to or under, such Patent
or right as provided for herein without violating the terms of any agreement or
other arrangement with any Third Party.

    "FDA" means the United States Food and Drug Administration and any successor
agency thereto.

    "FTE" means the equivalent of the work of one employee full time for one
year (consisting of at least a total of [***] hours per year (excluding
vacations and holidays) of work on or directly related to the Collaboration),
carried out by an Isis employee or Third Party mutually agreed upon by the
Parties. For the purposes of Appendix 2.3.1, the FTE rate will be (i) [***]
(U.S.) per FTE for any of the following activities: drug substance
manufacturing; analytical chemistry; process chemistry; formulation; raw
material ordering and handling; quality control; or manufacturing technology
transfer; and (ii) [***] (U.S.) per FTE for any of the following activities:
toxicology; pharmacokinetics/metabolism; regulatory; clinical development; or
data management. These FTE rates will be adjusted upward on a Calendar Year
basis commencing January 1, 2002 (and on January 1 of each year thereafter
during the Term of this Agreement) by a factor which reflects changes in the
Consumer Price Index for San Diego, California as reported on that date in each
applicable year during the Term of the Agreement when compared to the comparable
statistic for that date in the preceding year.

    "GAAP" means generally accepted accounting principles of the United States
consistently applied.

    "Improvement" means any enhancement or improvement (whether or not
patentable) to the Isis Core Technology Patents, Isis Manufacturing Patents, or
the OncoGenex Product Patents, that is made by either party during the Term of
this Agreement.

    "IND" means an investigational new drug application filed with the FDA or
TPD for authorization to commence human clinical trials, and its equivalent in
other countries or regulatory jurisdictions.

    "Initial Project Plan" means the first Project Plan of the Collaboration, as
set forth in Section 2.3.

    "Isis Core Technology Patents" means Patents Controlled by Isis on the
Effective Date that are necessary for the development and commercialization of
the Product, but not including the Isis Manufacturing Patents.

    "Isis Manufacturing Patents" means Patents Controlled by Isis on the
Effective Date that claim the practice of the Isis Standard Chemistry
Manufacturing Process.

A–2

--------------------------------------------------------------------------------

    "Isis Patent Rights" means any Patents owned or Controlled by Isis.

    "Isis Standard Chemistry" means "2'MOE Gapmers" or an antisense
phosphorothioate oligonucleotide of 15-30 nucleotides wherein all of the
backbone linkages are modified by adding a sulfur at the non-bridging oxygen
(phosphorothioate) and a stretch of at least 10 consecutive nucleotides remain
unmodified (deoxy sugars) and the remaining nucleotides contain an O'-methyl
O'-ethyl substitution at the 2' position (MOE).

    "Isis Standard Chemistry Manufacturing Process" means the manufacturing
process used by Isis as of the Effective Date to manufacture products comprising
Isis Standard Chemistry, represented by the batch record for [***].
Manufacturing for this purpose includes synthesis, purification and analysis.

    "Joint Patents" means all Patents that claim or disclose Joint Technology.

    "Joint Technology" means any and all (a) inventions conceived, discovered,
developed or otherwise made (as determined in accordance with the rules of
inventorship under United States patent laws to establish authorship,
inventorship or ownership), jointly by employees or agents of Isis and employees
or agents of OncoGenex or, to the extent permitted, by one Party and a
sublicensee of the other Party or both Parties (as the case may be), in
connection with the work conducted under this Agreement, whether or not patented
or patentable.

    "Licensing Revenue" means all revenues, receipts, monies, and the fair
market value of all other consideration directly or indirectly collected or
received whether by way of cash, or credit or any barter, benefit, advantage, or
concession received by a Party pursuant to each sublicense agreement relating to
the Product including, without limitation, license fees, royalties, milestone
payments and the fair market value of equities received, as determined on the
date of receipt thereof.

    "Net Sales" means the gross invoice price of the Product sold by either
Party and sublicensees to a Third Party which is not a sublicensee of the
selling party (unless such sublicensee is the end user of the Product, in which
case the amount billed therefor shall be deemed to be the amount that would be
billed to a Third Party in an arm's-length transaction) for sales of such
Product to such end users less the following items, as allocable to such Product
(if not previously deducted from the amount invoiced): (i) trade discounts,
credits or allowances, (ii) credits or allowances additionally granted upon
returns, rejections or recalls (except where any such recall arises out of the
Party or its sublicensee's gross negligence, willful misconduct or fraud),
(iii) freight, shipping and insurance charges, (iv) taxes, duties or other
governmental tariffs (other than income taxes) and (v) government mandated
rebates.

    "Net Licensing Revenue" means the amount equal to any Licensing Revenue less
Third Party Payments.

    "OncoGenex Patent Rights" means any Patents owned or Controlled by
OncoGenex.

    "OncoGenex Product Patents" means Patents Controlled by OncoGenex on the
Effective Date that claim an antisense inhibitor of Clusterin or a method of
using an antisense inhibitor of Clusterin.

    "OGX-011" means an antisense inhibitor of Clusterin having the sequence
[***] with phosphorothioate linkages throughout and in which bases [***] and
[***] contain 2'-O-methoxyethyl sugar modifications, also referred to as ISIS
112989.

    "Patents" shall include (x) all U.S. patents and patent applications,
(y) any substitutions, divisions, continuations, continuations-in-part,
reissues, renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like, and any provisional
applications, of any such patents or patent applications, and (z) any foreign or
international equivalent of any of the foregoing.

    "Product" means an intravenous or subcutaneous pharmaceutical preparation,
excluding encapsulation technology controlled by Isis, containing as the sole
active pharmaceutical ingredient

A–3

--------------------------------------------------------------------------------

OGX-011. For clarity, the product may be used in association with other products
such as chemotherapy, hormone ablation therapy and radiation therapy and the
immediately preceding sentence does not limit such intended use.

    "Product-Specific Technology" means any discovery, device, process,
formulation, or Improvement, whether or not patented or patentable, which is
made solely by Isis or OncoGenex, or jointly by Isis and OncoGenex, during the
Term of this Agreement, and the application of which has utility only with
respect to the Product.

    "Product-Specific Technology Patents" means all Patents that disclose or
claim Product-Specific Technology.

    "Project Plan" means any development plan for Collaboration Activities
subsequent to the Initial Project Plan, including the costs associated with such
development plan and the proposed distribution of such costs between the
Parties.

    "Proportionate Share" means the relative ownership of the Product and
relative sharing of expenses and revenue with respect to the Product between the
Parties in relation to each other.

    "Regulatory Approval" means any and all approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations of any
Regulatory Authority, necessary for the development and commercialization of the
Product in a country, including any (a) approval for the Product (including any
INDs, and supplements and amendments thereto); (b) pre- and post-approval
marketing authorizations (including any prerequisite manufacturing approval or
authorization related thereto); (c) labeling approval; and (d) technical,
medical and scientific licenses.

    "Regulatory Authority" means any applicable government entities regulating
or otherwise exercising authority with respect to the development and
commercialization of the Product.

    "Regulatory Documentation" means all applications, registrations, licenses,
authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority), all supporting documents and all clinical studies and
tests, including the manufacturing batch records, relating to the Product, and
all data contained in any of the foregoing, including all regulatory drug lists,
advertising and promotion documents, adverse event files and complaint files.

    "Revenue" means all revenues, receipts, monies, and the fair market value of
all other consideration directly or indirectly collected or received whether by
way of cash or credit or any barter, benefit, advantage, or concession received
by any Party relating to the sale or any other exploitation of the Product.

    "Technology" means Isis Patent Rights, the OncoGenex Patent Rights, the
Product-Specific Technology Patents, Joint Patents and/or the Joint Technology,
as applicable.

    "Third Party" means any party other than Isis or OncoGenex.

    "Third Party Payments" means royalties, milestones, and other payments owing
to Third Parties, including payments as set forth in Section 5.2.1.

    "TPD" means the Therapeutics Products Directorate, Health Products and Food
Branch, Health Canada, and any successor agency thereto.

A–4

--------------------------------------------------------------------------------


APPENDIX 2.3.1
INITIAL PROJECT PLAN


    [***]

    CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



COLLABORATION AND CO-DEVELOPMENT AGREEMENT
ARTICLE 1—DEFINITIONS
ARTICLE 2— SCOPE OF COLLABORATION; COLLABORATION ACTIVITIES
ARTICLE 3— OPERATION OF THE COLLABORATION
ARTICLE 4— GRANT OF RIGHTS
ARTICLE 5— FINANCIAL PROVISIONS
ARTICLE 6— CONFIDENTIALITY
ARTICLE 7— INTELLECTUAL PROPERTY
ARTICLE 8— TERM AND TERMINATION
ARTICLE 9— MATERIAL BREACH OF THIS AGREEMENT
ARTICLE 10— INDEMNIFICATION AND INSURANCE
ARTICLE 11— REPRESENTATIONS AND WARRANTIES
ARTICLE 12— MISCELLANEOUS
APPENDIX A Definitions
APPENDIX 2.3.1 INITIAL PROJECT PLAN
